 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                  ***
 7   TONEY ANTHONEY WHITE,                                    Case No. 2:16-cv-00734-RFB-VCF
 8                           Plaintiff,
 9
     v.                                                                   ORDER
10
     COUNTY OF CLARK NEVADA, et al.,
11
                             Defendants.
12
13
14          The Court held a hearing in this matter on February 27, 2020. Plaintiff was present pro

15   se, and the Defendants were represented by counsel.

16          Having heard the representations of the parties at the above hearing, and good cause

17   appearing:

18          IT IS HEREBY ORDERED that High Desert State Prison shall permit Plaintiff to keep

19   a full and complete copy of his medical records in his cell.

20          IT IS FURTHER ORDERED that High Desert State Prison shall provide Plaintiff with

21   the discs taken from him upon his arrival on March 29, 2019, for the purpose of litigating this

22   case. High Desert State Prison shall file a Notice of Compliance within one (1) week of the date

23   of this Order.

24          IT IS FURTHER ORDERED that Plaintiff’s Motion for Emergency Court Order

25   Directing HDSP Librarian to Permit Legal Copies (ECF No. 382) is GRANTED in part. High

26   Desert State Prison shall provide Plaintiff a credit of $50.00 to his inmate copy account for the

27   purposes of copying legal materials related to this action.

28   ///
 1          IT IS FURTHER ORDERED that Plaintiff’s Motion for Order Directing Clerk to
 2   Provide Plaintiff a Copy of the Instant Motion (ECF No. 383) is GRANTED. The Clerk of Court
 3   is instructed to send Plaintiff a copy of the motion filed at ECF No. 383.
 4          IT IS SO ORDERED.
 5
 6          DATED: March 6, 2020.

 7
                                                   RICHARD F. BOULWARE, II
 8
                                                   UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
